DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 - 9, 17 - 18 and 26 - 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 8, 17, and 26 recite “using the produced representation for a diagnosis and treatment plan.”
Applicant’s specification states that “[t]he produced representation may be used for a diagnosis and treatment plan” ([0006], [0008], and [00010], as published). However, the specification lacks guidance with regards to the details of the algorithm necessary for the computing device to use the representation for a diagnosis and treatment plan. No equations, flowcharts, or phraseology is present in the disclosure that describes the necessary processing steps of the algorithm. 
As explained in MPEP 2161.01(I), in order to fulfill the written description requirement, the algorithm or steps/procedure taken to perform a claimed function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program the computing device to use the representation for a diagnosis and treatment plan.
 There is insufficient written description of the particular algorithm implemented by the computing device in the inventions of claims 8, 17, and 26.

Claims 9, 18, and 27 recite “producing a graphical alert or recommendation by using the produced representation for the diagnosis and treatment plan.” 
Applicant’s specification states that “[a]n alert or recommendation may be produced by using the produced representation for the diagnosis and treatment plan” ([0006], [0008], and [00010], as published). However, the specification lacks guidance with regards to the details of the algorithm necessary for the computing device to produce a graphical alert or recommendation by using the produced representation for the diagnosis and treatment plan. No equations, flowcharts, or phraseology is present in the disclosure that describes the necessary processing steps of the algorithm. 
As explained in MPEP 2161.01(I), in order to fulfill the written description requirement, the algorithm or steps/procedure taken to perform a claimed function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program the computing device to produce a graphical alert or recommendation by using the produced representation for the diagnosis and treatment plan. 
There is insufficient written description of the particular algorithm implemented by the processor/computing device in the inventions of claims 9, 18, and 27.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 3, 6 - 12, 15 - 21, and 24 - 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 are indefinite because it is unclear what is required by “the at least one detectable feature representing at least one of one or more diseases, one or more prior procedures performed upon the patient, and one or more anatomical structure characteristics” (see 6th paragraph of claim 1). It is unclear if the elements of the list of “one or more diseases … anatomical structure characteristics” are all required or if only “at least one” of the listed elements is required, such as in a Markush group. For example, it is unclear if the claim intends to recite that the at least one detectable feature represents:
 (1) at least one element selected from a group consisting of: one or more diseases, one or more prior procedures performed upon the patient, and one or more anatomical structure characteristics; 
OR
(2) at least one of one or more diseases, at least one of one or more prior procedures performed upon the patient, and at least one of one or more anatomical structure characteristics.
If the latter is intended, then the phrase “at least one detectable feature” is misleading because the claim requires at least three detectable features: (1) a disease, (2) a prior procedure, and (3) an anatomical structure characteristic. For the purposes of examination, the claims will be interpreted as intending to recite that the at least one detectable feature represents at least one element selected from a group consisting of: one or more diseases, one or more prior procedures performed upon the patient, and one or more anatomical structure characteristics.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 6 - 7, 10 - 16, and 19 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2018/0325484, of record) in view of Srivastava et al. (“Detection of Tooth Caries in Bitewing Radiographs Using Deep Learning.” NIPS 2017 workshop on Machine Learning for Health (NIPS 2017 ML4H). arXiv preprint arXiv:1711.07312. https://arxiv.org/abs/1711.07312, of record, hereinafter “Srivastava”), Azernikov et al. (US 2018/0028294, hereinafter “Azernikov”), and Cocco et al. (US 2016/0225151, hereinafter “Cocco”). 
Regarding claims 1, 10, and 19, Patel shows a system comprising a processor and a non-transitory memory storing instructions (computing device 100, [0045]-[0051] and fig. 1) that cause the processor to implement a method comprising:
receiving data representing an image of dental information associated with a patient, the image containing unidentified image features of the patient (image for dental diagnosis, abstract; processing an image, [0052] and figs. 2 - 4);
adjusting the data into a predefined format, wherein adjusting the data includes adjusting visual parameters associated with the image (standardizing all images, [0053] and step 203 of fig. 2); and
using a machine learning system (machine learning, [0032], [0034], [0070]) based on a neural network (artificial neural network, [0078]) to determine a confidence score (“classification… generates as an output a set of numbers, where each output corresponds to the likelihood of a particular classification …,” [0078]. Examiner maps each output/likelihood value to the claimed “confidence score”) for the presence of a detectable feature (“four (4) different classes … (1) Class 1—No Abnormality/Pathogenesis: … (2) Class 2—Apical Periodontitis …,” [0039] - [0042]), 
the confidence score corresponding to a distinct portion of the image (normal/disease regions, bone loss regions, and accessory canal regions, [0035]);
the detectable feature representing one or more diseases or anatomical structure characteristics (“four (4) different classes,” [0039] - [0042]);
the machine learning system being trained (machine learning algorithm to train the system to diagnose different cases, [0032]; training the system, [0034]; training algorithm, Table 2).
Although those of ordinary skill in the art would understand that the training data used to train Patel’s machine learning system must necessarily be dental imagery comprising training images and annotations of the training images, Patel doesn’t explicitly discuss this feature. In addition, Patel is silent as to the annotations being provided by multiple annotators. Patel also fails to show producing a representation based on the confidence score, the representation comprising information about a presence or absence of the detectable feature, and a tooth number associated with the detectable feature, if present, within the image, wherein the information in the produced representation is selectively presented based upon user input.
Srivastava discloses detection of tooth caries in bitewing radiographs using deep learning. Srivastava teaches training a machine learning system with dental imagery comprising training images and annotations provided by multiple annotators (“over 3000 bitewing radiographs from approximately 100 clinics … radiographs were annotated by certified dentists … annotations were used as ground truth for both training …,” pg. 2, section 3.1). 
Azernikov discloses dental computer-aided design automation using deep learning. Azernikov teaches producing a representation based on a confidence score (“probability of each one of a set of dental features being present in a portion of a patient' dentition,” [0105] - [0106]), the representation comprising information about a presence or absence of a detectable feature, and a tooth number associated with the detectable feature, if present, within an image (“… display the recognized dental information … identify and label … the number of a tooth … train deep neural networks to detect various dental features …,” [0057]).
Cocco discloses intra-oral image acquisition alignment. Cocco teaches information in a produced representation that is selectively presented based upon user input (“allow the user to specify a tooth … define a specific region of interest …,” [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel’s invention to have the training data used to train Patel’s machine learning system be dental imagery comprising training images and annotations provided by multiple annotators, as taught by Srivastava, in order to use proper data necessary for the classifier to function as intended to identify features within Patel’s dental image, as is understood in the art, while avoiding a scenario in which a single annotator must annotate all of the images, potentially leading to overwork and exhaustion of the single annotator.
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Patel and Srivastava to include producing a representation based on the confidence score, the representation comprising information about a presence or absence of the detectable feature, and a tooth number associated with the detectable feature, if present, within the image, as taught by Azernikov, in order to communicate the results of the classification process to a clinician in a manner that helps the clinician understand which tooth or teeth may need treatment, as is understood in the art.
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Patel, Srivastava, and Azernikov to have the information in the produced representation be selectively presented based upon user input, as taught by Cocco, in order to allow the clinician to focus on particular areas of the patient’s mouth that may be of clinical interest, as is understood in the art.
Regarding claims 2, 11, and 20, the combined invention of Patel, Srivastava, Azernikov, and Cocco discloses the claimed invention substantially as noted above. Patel further shows transferring the data to one or more networked computing devices (network based system, [0047] and fig. 14; [0049]; [0066]; [0077]). The transferred data are at least capable of being used for statistical analysis, and therefore meet the claim in the absence of positive recitation of a step of statistical analysis (claim 2) or operations of statistical analysis (claims 11 and 20).
Regarding claims 3, 12, and 21, the combined invention of Patel, Srivastava, Azernikov, and Cocco discloses the claimed invention substantially as noted above. Patel further shows that the machine learning system employs a neural network (artificial neural network, [0078]).
Patel is silent as to whether or not the neural network is a convolution neural network.
Srivastava teaches a neural network that is a convolution neural network (deep fully convolutional neural network, abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Patel’s invention to have the neural network be a convolution neural network, as taught by Srivastava, in order to make it possible to provide an end-to-end solution that detects dental cavities directly from the original radiographs without needing any specialized tailoring of images (e.g., detection in extracted tooth artificially arranged for the process) as discussed by Srivastava (pg. 2, section 2).
Regarding claims 6, 15, and 24, the combined invention of Patel, Srivastava, Azernikov, and Cocco discloses the claimed invention substantially as noted above. Patel further shows that the detectable feature includes a radiolucent lesion (“image with boxes overlaid thereon showing radiolucent regions,” [0069] and fig. 13; signs of osseous destruction such as a radiolucency, [0074]; radiolucency, [0078]). 
Regarding claims 7, 16, and 25, the combined invention of Patel, Srivastava, Azernikov, and Cocco discloses the claimed invention substantially as noted above. Further, in the combined invention of the prior art, the produced representation includes a graphical representation that is presentable on a user interface of the computing device (Azernikov: “… display the recognized dental information … identify and label … the number of a tooth,” [0057]).

Claims 8 - 9, 17 - 18, and 26 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Srivastava, Azernikov, and Cocco as applied to claims 1, 10, and 19 above, and further in view of Mah (US 2017/0086943, of record).
Regarding claims 8 - 9, 17 - 18, and 26 - 27, the combined invention of Patel, Srivastava, Azernikov, and Cocco discloses the claimed invention substantially as noted above.
Patel is not specific to using the representation for a diagnosis and treatment plan and producing an alert or recommendation by using the representation.
Mah discloses artificial intelligence in automated orthodontic diagnosis and treatment planning. Mah teaches using a representation for a diagnosis and treatment plan and producing an alert or recommendation by using the representation (“ … algorithms … to calculate a proposed treatment regimens … include one or more recommendations ...”, [0058]). 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Patel, Srivastava, Azernikov, and Cocco to include using the representation for a diagnosis and treatment plan and producing an alert or recommendation by using the representation, as taught by Mah, in order to provide appropriate treatment to a patient in need thereof, as is conventional in the art of diagnostic medical imaging. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Ozdemir is not relied upon in the current rejection. Srivastava, Azernikov and Cocco have been introduced to address the amended features of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793